                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION


WILLIAM E. HARRIS, III,

                      Plaintiff,

        v.
                                              Case No. 2:20-cv-00048-JMS-MJD
CAROL ROSE HARRIS and FIRST
FARMERS BANK & TRUST CO.,

                      Defendants.


                            APPEARANCE OF COUNSEL

To:     The clerk of court and all parties of record

        I am admitted to practice in this court, and I appear in this case as counsel

for Defendant, First Farmers Bank & Trust Co.




Date:        February 14, 2020           s/ Andrew W. Hull
                                         Andrew W. Hull (11218-49)
                                         awhull@hooverhullturner.com
                                         HOOVER HULL TURNER LLP
                                         111 Monument Circle, Suite 4400
                                         P.O. Box 44989
                                         Indianapolis, IN 46244-0989
                                         Tel: (317) 822-4400
                                         Fax: (317) 822-0234


1092688
